Citation Nr: 1614815	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-37 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to TDIU.  

In August 2014, the Board remanded the appeal for additional development.  The case has since returned to the Board.


REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently service-connected for HIV-related illness, rated 30 percent, and hepatitis B, rated 0 percent.  The combined rating is 30 percent and he does not meet the percentage requirements for consideration for TDIU.  38 C.F.R. § 4.16(a) (2015).  

Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2015); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A July 2006 decision from the Social Security Administration (SSA) shows entitlement to disability benefits beginning January 2004.  The Veteran was noted to have the following severe impairments: HIV-related illness and a ruptured cervical disc.  The Veteran's private physician stated he should not have cervical spine surgery to repair his ruptured disc because of his HIV diagnosis and since he was unable to have the surgery, he had severe pain which required that he use a cane to ambulate and he was unable to participate in basic everyday activities.  The decision further notes that the Veteran did not have residual functional capacity to perform even sedentary work on a regular and continuing basis and that his acquired job skills did not transfer to other occupations within his residual functional capacity.  Even assuming he was capable of performing sedentary work, he had no skills transferable to such a position.  

In June 2007, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He reported that he last worked in January 2004 as a delivery driver and that he left his job due to disability.  He reported a high school education and no other education or training.  The Veteran remarked that he was unable to work due to pain, weakness on his left side, and fatigue.  He further stated that due to HIV infection he was unable to have surgery to correct his neck problems.  

Information from the Veteran's former employer shows that he was employed as a driver from January 1997 to September 2004.  Time lost due to disability was from January 2004 to September 2004.  No concessions were made due to disability, but that was the reason for termination.  

On VA examination in March 2008, the Veteran's employment history was documented as unemployed but not retired, due to neck disability.  The examiner stated that there were no effects of HIV on usual daily activities, but there were effects of cervical spine stenosis on usual daily activities.  The examiner further stated that the Veteran was capable of sedentary, but not physical, labor due to the diagnoses of cervical stenosis and HIV.  

On VA examination in December 2009, the Veteran reported that he retired in January 2004 due to medical problems of HIV and cervical stenosis.  The examiner noted that there were effects from HIV on usual daily activities ranging from mild to severe.  There were no effects due to hepatitis B.  An opinion on employability was not provided.  

In a December 2009 statement, the Veteran's spouse reported that he had weight loss, fatigue, nausea and muscle wasting.  He was unable to exercise due to the pain and could not do what he used to do.  

At January 2015 VA examinations.  The examiner noted the Veteran had constitutional symptoms attributable to HIV such as decreased appetite, fatigue, malaise and low grade fever.  He also experienced intermittent diarrhea and recurrent nausea.  He had a history of oral candidiasis and complications attributable to HIV or its treatment included myopathy.  The examiner responded "[n]o" to the question "[d]o any of the Veteran's HIV-related illnesses or complications impact his or her ability to work?"  The examiner, however, went on to remark that the service-connected HIV was as least as likely as not to make the Veteran unable to secure or follow a substantially gainful employment due to the symptoms of fatigue, malaise, low grade fevers and intermittent diarrhea.  The Veteran's liver condition was not shown to impact his ability to work.  

In March 2015, an advisory opinion was received from the Director, Compensation Service.  The opinion discussed the Veteran's work and medical history and concluded that "The evidentiary record, when considering the totality of the evidence does not support criteria for an extra-scheduler finding of unemployability.  The most recent VA medical opinion that the Veteran is prevented from gainful employment is fatally flawed because of the contradictory indication that HIV has no impact on occupation.  The SSA awarded the Veteran a total disability based on several conditions.  The evidence of the record does not show that the Veteran is unemployable under any circumstances due solely to his service connected HIV.  Therefore, and extra-schedular evaluation for TDIU is not warranted."  

In March 2016, the representative argued that in spite of a nexus opinion clearly linking the Veteran's HIV and related symptoms to his eligibility for TDIU, the same doctor answered "no" to the question immediately preceding her remarks and the VA was using that one-word response to justify the denial, while characterizing the doctor's opinion as fatally flawed.  The representative noted that VA failed in its duty to assist the Veteran and asked the Board to grant entitlement to TDIU.  The representative further argued that it was reasonable to conclude the VA examiner intended to answer "yes" to the question about functional impact.  

The Board agrees with the representative that the opinion is flawed due to internal inconsistency and finds that additional examination is needed.  When VA provided an examination, there is a duty to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his service-connected disabilities.  The examiner should note all effect of HIV and hepatitis on occupational function.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


